 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.69
February 3, 2006
VIA FAX AND FEDERAL EXPRESS
David L. Snitman, Ph.D.
Chief Operating Officer
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301
RE:     Amendment No. 6 to the Drug Discovery Collaboration Agreement
Dear Dr. Snitman:
As you know, InterMune, Inc. (“InterMune”) and Array BioPharma Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002, as amended May 8, 2003, January 7, 2004, September 10, 2004,
December 7, 2004 and June 30, 2005 (collectively, the “Agreement”). As we have
previously discussed with you and/or John Moore, we would like to further amend
the Agreement. Accordingly, the parties agree that the Agreement is hereby
amended as follows, effective as of January 1, 2006 (“Amendment Effective
Date”):

1.   The second sentence in Section 5.1.1 of the Agreement is hereby amended in
its entirety to read as follows:       “The Allocated Array FTEs shall be as
follows: (a) [ * ] Array FTEs devoted to [ * ] for the period of time set forth
below in this Section 5.1.1 (or such other number scheduled in the Research
Plan) (the “Discovery FTEs”); (b) [ * ] Array FTEs devoted to [ * ] for the
period of time set forth below in this Section 5.1.1 (or such other number
scheduled in the Research Plan) (the “Manufacture FTEs”); and (c) [ * ] Array
FTEs,[ * ] of which will be [ * ] will be devoted to [ * ] while[ * ] will be
devoted to [ * ] for the period of time set forth below in this Section 5.1.1
(or such other number of FTEs and/or allocation of such number of FTEs between
the manufacturing transfer and process research activities as scheduled in the
Research Plan) (the “Research FTEs”).”   2.   The last two sentences in
Section 5.1.1 of the Agreement are hereby amended in their entirety to read as
follows:       "[ * ] Manufacture FTEs shall be funded by InterMune beginning
July 1, 2005 through January 31, 2006. Beginning February 1, 2006, InterMune
shall fund [ * ] Manufacture FTEs until [ * ] (or such other [ * ] as may be
determined by mutual agreement). At the end of such period, any remaining raw
materials purchased for [ * ] and for which Array receives reimbursement from
InterMune that are not used for the [ * ] shall be owned by, and also delivered
to, InterMune (or a third party designated by InterMune). The Research FTEs
shall be funded by InterMune beginning January 1, 2006 through

1



--------------------------------------------------------------------------------



 



    August 31, 2006, with an option exercisable by InterMune to extend such
funding for an additional six (6)-month period subject to the extension of the
Research Term.”

Except as set forth above, all terms and conditions of the Agreement will remain
in full force and effect. Any capitalized term used herein and not otherwise
defined will have the same meaning as set forth in the Agreement. Please
acknowledge your agreement to the above by having an authorized Array
representative countersign both enclosed copies of this Amendment No. 6 where
indicated below, and returning one original to the attention of Pauline
Williams, Senior Paralegal/Executive Assistant, at InterMune. We would be happy
to proceed based on receipt of a facsimile copy while awaiting the original.

     
 
  Sincerely,
 
   
 
  /s/ Lawrence Blatt
 
   
 
  Lawrence Blatt, Ph.D.
 
  Chief Scientific Officer

     
Cc:
  General Counsel, Array
Mr. Larry Kahn, InterMune

Acknowledged and Agreed:
Array BioPharma Inc.

         
By:
  /s/ David Snitman
 
   
 
       
Name:
  David Snitman
 
   
 
       
Title:
  COO
 
   

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2